   Case 1:19-cv-02578-TFH Document 18-8 Filed 11/13/20 Page 1 of 29




                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA


ELECTRONIC FRONTIER
FOUNDATION,

                Plaintiff,

          v.                        Civil Action No. 19-2578 (TFH)

UNITED STATES DEPARTMENT
OF HOMELAND SECURITY,

                Defendant.




                              ICE

                      Vaughn Index
                                     Case 1:19-cv-02578-TFH Document 18-8 Filed 11/13/20 Page 2 of 29
 Entry     Bates Page      Withholding:                    Description of Records and Redactions, and Reasons for Redactions                                Exemption(s)
Number      Number         Full/Partial                                                                                                                      Applied to
                                                                                                                                                             Redactions
1        2019-ICLI-00060   Partial         Document Title: Email dated Aug 29, 2018, with Subject "`FW: More tracker news"                               (b)(5)
         037
                                           Redaction(s): The information redacted under (b)(5) on page 037 contains attorney communications
                                           between two Associate Legal Advisors ("ALAs") within the Criminal Law Section ("CLS") of the
                                           Homeland Security Investigations Law Division ("HSILD") of the Office of the Principal Legal Advisor
                                           ("OPLA"). The information discusses potential future plans or actions, that may or may not have been
                                           taken, related to a Motion to Suppress Order, specifically as to updating or adding a training slide to a
                                           training presentation from OPLA to their clients.

                                           Reason(s): FOIA Exemption (b)(5): The information being withheld contains attorney work product
                                           that was shared between two Associate Legal Advisors. The purpose of this FOIA Exemption is to
                                           protect documents prepared by an attorney in contemplation of litigation. The withheld information here
                                           directly relates to a Motion to Suppress Order, specifically as to updating or adding a training slide to a
                                           training presentation from OPLA to their clients, and contemplates future litigation.

                                           FOIA Exemption (b)(5): The information being withheld contains pre-decisional and deliberative
                                           process information. The information includes internal discussion and deliberation between agency
                                           employees, involving an email which contains non-final agency decisions. Disclosure of this information
                                           would chill the free and frank exchange of ideas and recommendations, and hamper the agency’s ability
                                           to efficiently and effectively formulate its final positions on issues of public significance. The withheld
                                           information contains non-final agency decisions, options being considered, and recommendations.
2        2019-ICLI-00060   Partial         Document Title: Email dated Oct 3, 2018, with Subject "4A Embed Training"                                     (b)(5)
         054
                                           Redaction(s): The information redacted under (b)(5) on page 054 contains attorney communications
                                           between two Associate Legal Advisors within the Criminal Law Section of the Homeland Security
                                           Investigations Law Division of the Office of the Principal Legal Advisor ("OPLA"). The information
                                           discusses potential future plans or actions, that may or may not have been taken, related to a Fourth
                                           Amendment Training.

                                           Reason(s): FOIA Exemption (b)(5): The information being withheld contains attorney work product
                                           that was shared between two Associate Legal Advisors. The purpose of this FOIA Exemption is to
                                           protect documents prepared by an attorney in contemplation of litigation. The withheld information here
                                           relates to a Fourth Amendment Training and contemplates future litigation.

                                           FOIA Exemption (b)(5): The information being withheld contains pre-decisional and deliberative
                                           process information. The information includes internal discussion and deliberation between agency
                                           employees, pertaining to a draft PowerPoint presentation which contains non-final agency decisions.
                                           Disclosure of this information would chill the free and frank exchange of ideas and recommendations,
                                           and hamper the agency’s ability to efficiently and effectively formulate its final positions on issues of

                                                                                  1
                                Case 1:19-cv-02578-TFH Document 18-8 Filed 11/13/20 Page 3 of 29
                                      public significance. The withheld information contains non-final agency decisions, options being
                                      considered, and recommendations.
3   2019-ICLI-00060   Partial         Document Title: OPLA Embedded Attorney Fourth Amendment Training, undated                                     (b)(5), (b)(7)(E)
    056 - 109
                                      Redaction(s): The information redacted under (b)(5), (b)(7)(E) on pages 056-109 contains a draft
                                      PowerPoint training titled "OPLA Embedded Attorney Fourth Amendment Training." Page 056 also
                                      states "[Presenter], [Date]."The footer on the bottom of pages 058, 060-062, 064, 067-069, 077-084,
                                      086-088, 090-095, 099-103, and 109 says "Attorney Work Product/For Review Only/Not For
                                      Distribution."

                                      Reason(s): FOIA Exemption (b)(5): The information being withheld contains attorney-client privileged
                                      information that was shared between two Associate Legal Advisors. The purpose of this FOIA
                                      Exemption is to protect the confidential communications between an attorney and his client relating to a
                                      legal matter for which the client has sought professional advice. The client in this case are other ALAs
                                      working in the OPLA Field Offices, who would in turn provide legal advice to the HSI Special Agents
                                      working in their local Special Agent in Charge ("SAC") Field Offices.

                                      FOIA Exemption (b)(5): The information being withheld contains pre-decisional, draft, and deliberative
                                      process information. The information includes internal discussion and deliberation between agency
                                      employees, involving a draft document which contains non-final agency decisions. Disclosure of this
                                      information would chill the free and frank exchange of ideas and recommendations, and hamper the
                                      agency’s ability to efficiently and effectively formulate its final positions on issues of public
                                      significance. The withheld information contains non-final agency decisions, options being considered,
                                      and recommendations.

                                      FOIA Exemption (b)(7)(E): FOIA Exemption (b)(7)(E) exempts from release information that would
                                      disclose law enforcement techniques or procedures, the disclosure of which could reasonably be
                                      expected to risk circumvention of the law. Disclosure of law enforcement sensitive techniques and
                                      procedures could reveal techniques and/or procedures for law enforcement investigations or
                                      prosecutions, or disclose guidelines for law enforcement investigations or prosecutions which could
                                      reasonably be expected to risk circumvention of the law. Disclosure of these techniques and practices
                                      could permit people seeking to violate or circumvent the law by taking proactive steps to counter
                                      operational and investigative actions taken by ICE during enforcement operations. Further, how law
                                      enforcement officers access databases, conduct investigations, use systems, or allocate resources, are all
                                      law enforcement techniques and procedures that are not commonly known. The disclosure of this
                                      information serves no public benefit and would not assist the public in understanding how the agency is
                                      carrying out its statutory responsibilities. The draft slides contain law enforcement sensitive information
                                      including techniques and procedures related to searches, warrants, surveillance, stops, and exigent
                                      circumstances.
4   2019-ICLI-00060   Partial         Document Title: Email dated Aug 25, 2016, with Subject "CLS Management Clearance/Decision                     (b)(5), (b)(7)(E)
    117 - 118                         Needed: Posting the TFO Training for the Embeds"


                                                                             2
                                Case 1:19-cv-02578-TFH Document 18-8 Filed 11/13/20 Page 4 of 29
                                      Redaction(s): The information redacted under (b)(5), (b)(7)(E) on pages 117-118 contains an email
                                      from an Associate Legal Advisor with the Criminal Law Section ("CLS"), Office of the Principal legal
                                      Advisor ("OPLA"), to her supervisors which contains background and recommendations related to TFO
                                      trainings and also includes a draft announcement for the CLS managers to send out to OPLA embed
                                      attorneys.

                                      Reason(s): FOIA Exemption (b)(5): The information being withheld contains pre-decisional, draft, and
                                      deliberative process information. The information includes internal discussion and deliberation between
                                      agency employees, specifically between a subordinate and a supervisor, involving a draft announcement
                                      which contains non-final agency decisions. Disclosure of this information would chill the free and frank
                                      exchange of ideas and recommendations, and hamper the agency’s ability to efficiently and effectively
                                      formulate its final positions on issues of public significance. The withheld information contains non-
                                      final agency decisions, options being considered, and recommendations.

                                      FOIA Exemption (b)(7)(E): FOIA Exemption (b)(7)(E) exempts from release information that would
                                      disclose law enforcement techniques or procedures, the disclosure of which could reasonably be
                                      expected to risk circumvention of the law. Disclosure of law enforcement sensitive techniques and
                                      procedures could reveal techniques and/or procedures for law enforcement investigations or
                                      prosecutions, or disclose guidelines for law enforcement investigations or prosecutions which could
                                      reasonably be expected to risk circumvention of the law. Disclosure of these techniques and practices
                                      could permit people seeking to violate or circumvent the law by taking proactive steps to counter
                                      operational and investigative actions taken by ICE during enforcement operations. Further, how law
                                      enforcement officers access databases, conduct investigations, use systems, or allocate resources, are all
                                      law enforcement techniques and procedures that are not commonly known. The disclosure of this
                                      information serves no public benefit and would not assist the public in understanding how the agency is
                                      carrying out its statutory responsibilities. The draft slides contain law enforcement sensitive information
                                      including techniques and procedures related to customs law, courtrooms, investigations, and TFO
                                      questions and answers.
5   2019-ICLI-00060   Partial         Document Title: U.S. Immigration and Customs Enforcement Title 19 Cross-Designation                           (b)(5), (b)(7)(E)
    120 - 169                         Training, undated

                                      Redaction(s): The information redacted under (b)(5), (b)(7)(E) on pages 120-169 contains a training
                                      titled "Title 19 Cross-Designation Training."




                                                                             3
                                Case 1:19-cv-02578-TFH Document 18-8 Filed 11/13/20 Page 5 of 29
                                      Reason(s): FOIA Exemption (b)(5): The information being withheld contains attorney-client privileged
                                      information that was shared between OPLA attorneys. The purpose of this FOIA Exemption is to protect
                                      the confidential communications between an attorney and his client relating to a legal matter for which
                                      the client has sought professional advice. The client in this case are other ALAs working in the OPLA
                                      Field Offices, who would in turn provide legal advice to the Task Force Officers ("TFOs") working in
                                      their local Special Agent in Charge ("SAC") Field Offices.

                                      FOIA Exemption (b)(7)(E): FOIA Exemption (b)(7)(E) exempts from release information that would
                                      disclose law enforcement techniques or procedures, the disclosure of which could reasonably be
                                      expected to risk circumvention of the law. Disclosure of law enforcement sensitive techniques and
                                      procedures could reveal techniques and/or procedures for law enforcement investigations or
                                      prosecutions, or disclose guidelines for law enforcement investigations or prosecutions which could
                                      reasonably be expected to risk circumvention of the law. Disclosure of these techniques and practices
                                      could permit people seeking to violate or circumvent the law by taking proactive steps to counter
                                      operational and investigative actions taken by ICE during enforcement operations. Further, how law
                                      enforcement officers access databases, conduct investigations, use systems, or allocate resources, are all
                                      law enforcement techniques and procedures that are not commonly known. The disclosure of this
                                      information serves no public benefit and would not assist the public in understanding how the agency is
                                      carrying out its statutory responsibilities. The slides contain law enforcement sensitive information
                                      including techniques and procedures related to searches, warrants, maritime law, arrests, contraband,
                                      electronic surveillance, summons, financial crimes, child exploitation, and immunity.
6   2019-ICLI-00060   Partial         Document Title: U.S. Immigration and Customs Enforcement Title 19 Cross-Designation                          (b)(5), (b)(7)(E)
    170 - 367                         Training, undated

                                      Redaction(s): The information redacted under (b)(5), (b)(7)(E) on pages 170-367 contains a draft
                                      PowerPoint training titled "Title 19 Cross-Designation Training." The footer at the center bottom of
                                      pages 171-367 states "OPLA HSILD - Criminal Law Section" and "Law Enforcement Sensitive." Page
                                      367 also states "[contact information]."




                                                                             4
                                Case 1:19-cv-02578-TFH Document 18-8 Filed 11/13/20 Page 6 of 29
                                      Reason(s): FOIA Exemption (b)(5): The information being withheld contains attorney-client privileged
                                      information that was shared between OPLA attorneys. The purpose of this FOIA Exemption is to protect
                                      the confidential communications between an attorney and his client relating to a legal matter for which
                                      the client has sought professional advice. The client in this case are other ALAs working in the OPLA
                                      Field Offices, who would in turn provide legal advice to the Task Force Officers ("TFOs") working in
                                      their local Special Agent in Charge ("SAC") Field Offices.

                                      FOIA Exemption (b)(5): The information being withheld contains pre-decisional, draft, and deliberative
                                      process information. The information includes internal discussion and deliberation between agency
                                      employees, involving a draft document which contains non-final agency decisions. Disclosure of this
                                      information would chill the free and frank exchange of ideas and recommendations, and hamper the
                                      agency’s ability to efficiently and effectively formulate its final positions on issues of public
                                      significance. The withheld information contains non-final agency decisions, options being considered,
                                      and recommendations.

                                      FOIA Exemption (b)(7)(E): FOIA Exemption (b)(7)(E) exempts from release information that would
                                      disclose law enforcement techniques or procedures, the disclosure of which could reasonably be
                                      expected to risk circumvention of the law. Disclosure of law enforcement sensitive techniques and
                                      procedures could reveal techniques and/or procedures for law enforcement investigations or
                                      prosecutions, or disclose guidelines for law enforcement investigations or prosecutions which could
                                      reasonably be expected to risk circumvention of the law. Disclosure of these techniques and practices
                                      could permit people seeking to violate or circumvent the law by taking proactive steps to counter
                                      operational and investigative actions taken by ICE during enforcement operations. Further, how law
                                      enforcement officers access databases, conduct investigations, use systems, or allocate resources, are all
                                      law enforcement techniques and procedures that are not commonly known. The disclosure of this
                                      information serves no public benefit and would not assist the public in understanding how the agency is
                                      carrying out its statutory responsibilities. The slides contain law enforcement sensitive information
                                      including techniques and procedures related to searches, warrants, maritime law, arrests, contraband,
                                      electronic surveillance, summons, financial crimes, child exploitation, and immunity.
7   2019-ICLI-00060   Partial         Document Title: U.S. Immigration and Customs Enforcement Title 19 Cross-Designation Training                 (b)(5), (b)(7)(E)
    368 - 384                         Federal Court Procedure and Discovery, undated

                                      Redaction(s): The information redacted under (b)(5), (b)(7)(E) on pages 368-384 contains a draft
                                      PowerPoint training titled "Title 19 Cross-Designation Training Federal Court Procedure and
                                      Discovery." The footer at the center bottom of pages 369-384 states "Law Enforcement Sensitive." Page
                                      369 also states "[Insert name]", "Associate Legal Advisor", and "[Insert office]."




                                                                            5
                                Case 1:19-cv-02578-TFH Document 18-8 Filed 11/13/20 Page 7 of 29
                                      Reason(s): FOIA Exemption (b)(5): The information being withheld contains attorney-client privileged
                                      information that was shared between OPLA attorneys. The purpose of this FOIA Exemption is to protect
                                      the confidential communications between an attorney and his client relating to a legal matter for which
                                      the client has sought professional advice. The client in this case are other ALAs working in the OPLA
                                      Field Offices, who would in turn provide legal advice to the Task Force Officers ("TFOs") working in
                                      their local Special Agent in Charge ("SAC") Field Offices.

                                      FOIA Exemption (b)(5): The information being withheld contains pre-decisional, draft, and deliberative
                                      process information. The information includes internal discussion and deliberation between agency
                                      employees, involving a draft document which contains non-final agency decisions. Disclosure of this
                                      information would chill the free and frank exchange of ideas and recommendations, and hamper the
                                      agency’s ability to efficiently and effectively formulate its final positions on issues of public
                                      significance. The withheld information contains non-final agency decisions, options being considered,
                                      and recommendations.

                                      FOIA Exemption (b)(7)(E): FOIA Exemption (b)(7)(E) exempts from release information that would
                                      disclose law enforcement techniques or procedures, the disclosure of which could reasonably be
                                      expected to risk circumvention of the law. Disclosure of law enforcement sensitive techniques and
                                      procedures could reveal techniques and/or procedures for law enforcement investigations or
                                      prosecutions, or disclose guidelines for law enforcement investigations or prosecutions which could
                                      reasonably be expected to risk circumvention of the law. Disclosure of these techniques and practices
                                      could permit people seeking to violate or circumvent the law by taking proactive steps to counter
                                      operational and investigative actions taken by ICE during enforcement operations. Further, how law
                                      enforcement officers access databases, conduct investigations, use systems, or allocate resources, are all
                                      law enforcement techniques and procedures that are not commonly known. The disclosure of this
                                      information serves no public benefit and would not assist the public in understanding how the agency is
                                      carrying out its statutory responsibilities. The slides contain law enforcement sensitive information
                                      including techniques and procedures related to prosecutions, grand juries, discovery, Giglio, and
                                      Electronically Stored Information ("ESI").
8   2019-ICLI-00060   Partial         Document Title: Task Force Officer Training, Key, dated July 2016                                            (b)(5), (b)(7)(E)
    385 - 398
                                      Redaction(s): The information redacted under (b)(5), (b)(7)(E) on pages 385-398 contains a Task Force
                                      Officer Training Key titled "Task Force Officer Training."




                                                                             6
                                Case 1:19-cv-02578-TFH Document 18-8 Filed 11/13/20 Page 8 of 29
                                      Reason(s): FOIA Exemption (b)(5): The information being withheld contains attorney-client privileged
                                      information that was shared between OPLA attorneys. The purpose of this FOIA Exemption is to protect
                                      the confidential communications between an attorney and his client relating to a legal matter for which
                                      the client has sought professional advice. The client in this case are other ALAs working in the OPLA
                                      Field Offices, who would in turn provide legal advice to the Task Force Officers ("TFOs") working in
                                      their local Special Agent in Charge ("SAC") Field Offices.

                                      FOIA Exemption (b)(7)(E): FOIA Exemption (b)(7)(E) exempts from release information that would
                                      disclose law enforcement techniques or procedures, the disclosure of which could reasonably be
                                      expected to risk circumvention of the law. Disclosure of law enforcement sensitive techniques and
                                      procedures could reveal techniques and/or procedures for law enforcement investigations or
                                      prosecutions, or disclose guidelines for law enforcement investigations or prosecutions which could
                                      reasonably be expected to risk circumvention of the law. Disclosure of these techniques and practices
                                      could permit people seeking to violate or circumvent the law by taking proactive steps to counter
                                      operational and investigative actions taken by ICE during enforcement operations. Further, how law
                                      enforcement officers access databases, conduct investigations, use systems, or allocate resources, are all
                                      law enforcement techniques and procedures that are not commonly known. The disclosure of this
                                      information serves no public benefit and would not assist the public in understanding how the agency is
                                      carrying out its statutory responsibilities. The training contains hypotheticals and questions for Task
                                      Force Officers which includes law enforcement sensitive information including techniques and
                                      procedures not commonly known to the public.
9   2019-ICLI-00060   Partial         Document Title: Task Force Officer Training, Test, dated July 2016                                           (b)(5), (b)(7)(E)
    399 - 412
                                      Redaction(s): The information redacted under (b)(5), (b)(7)(E) on pages 399-412 contains a Task Force
                                      Officer Training Test titled "Task Force Officer Training."

                                      Reason(s): FOIA Exemption (b)(5): The information being withheld contains attorney-client privileged
                                      information that was shared between OPLA attorneys. The purpose of this FOIA Exemption is to protect
                                      the confidential communications between an attorney and his client relating to a legal matter for which
                                      the client has sought professional advice. The client in this case are other ALAs working in the OPLA
                                      Field Offices, who would in turn provide legal advice to the Task Force Officers ("TFOs") working in
                                      their local Special Agent in Charge ("SAC") Field Offices.

                                      FOIA Exemption (b)(7)(E): FOIA Exemption (b)(7)(E) exempts from release information that would
                                      disclose law enforcement techniques or procedures, the disclosure of which could reasonably be
                                      expected to risk circumvention of the law. Disclosure of law enforcement sensitive techniques and
                                      procedures could reveal techniques and/or procedures for law enforcement investigations or
                                      prosecutions, or disclose guidelines for law enforcement investigations or prosecutions which could
                                      reasonably be expected to risk circumvention of the law. Disclosure of these techniques and practices
                                      could permit people seeking to violate or circumvent the law by taking proactive steps to counter
                                      operational and investigative actions taken by ICE during enforcement operations. Further, how law
                                      enforcement officers access databases, conduct investigations, use systems, or allocate resources, are all
                                      law enforcement techniques and procedures that are not commonly known. The disclosure of this

                                                                             7
                                 Case 1:19-cv-02578-TFH Document 18-8 Filed 11/13/20 Page 9 of 29
                                       information serves no public benefit and would not assist the public in understanding how the agency is
                                       carrying out its statutory responsibilities. The training contains hypotheticals and questions for Task
                                       Force Officers which includes law enforcement sensitive information including techniques and
                                       procedures not commonly known to the public.
10   2019-ICLI-00060   Partial         Document Title: HSI Immigration Investigations notes, undated                                                (b)(5), (b)(7)(E)
     413 - 415
                                       Redaction(s): The information redacted under (b)(5), (b)(7)(E) on pages 413-415 contains 3 pages of
                                       OPLA attorney notes titled "HSI Immigration Investigations."

                                       Reason(s): FOIA Exemption (b)(5): The information being withheld contains attorney-client privileged
                                       information that was shared between OPLA attorneys. The purpose of this FOIA Exemption is to protect
                                       the confidential communications between an attorney and his client relating to a legal matter for which
                                       the client has sought professional advice. The client in this case are other ALAs working in the OPLA
                                       Field Offices, who would in turn provide legal advice to the Task Force Officers ("TFOs") working in
                                       their local Special Agent in Charge ("SAC") Field Offices. The document is notes related to TFOs
                                       created by the OPLA attorney and shared with her superior and then to field attorneys related to TFO
                                       training slide presentations.

                                       FOIA Exemption (b)(7)(E): FOIA Exemption (b)(7)(E) exempts from release information that would
                                       disclose law enforcement techniques or procedures, the disclosure of which could reasonably be
                                       expected to risk circumvention of the law. Disclosure of law enforcement sensitive techniques and
                                       procedures could reveal techniques and/or procedures for law enforcement investigations or
                                       prosecutions, or disclose guidelines for law enforcement investigations or prosecutions which could
                                       reasonably be expected to risk circumvention of the law. Disclosure of these techniques and practices
                                       could permit people seeking to violate or circumvent the law by taking proactive steps to counter
                                       operational and investigative actions taken by ICE during enforcement operations. Further, how law
                                       enforcement officers access databases, conduct investigations, use systems, or allocate resources, are all
                                       law enforcement techniques and procedures that are not commonly known. The disclosure of this
                                       information serves no public benefit and would not assist the public in understanding how the agency is
                                       carrying out its statutory responsibilities. The training contains hypotheticals and questions for Task
                                       Force Officers which includes law enforcement sensitive information including techniques and
                                       procedures not commonly known to the public. The LES information contained within the attorney notes
                                       consists of procedures and techniques including worksite enforcement, gangs, human smuggling, fraud,
                                       warrants, and immigration.
11   2019-ICLI-00060   Partial         Document Title: Email dated Jul 8, 2016, with Subject "RE: TFO training update (due 6/13)"                   (b)(5)
     417
                                       Redaction(s): The information redacted under (b)(5) on page 417 contains comments and
                                       recommendations on a draft training PowerPoint from an OPLA supervisor to their subordinate.




                                                                             8
                             Case 1:19-cv-02578-TFH Document 18-8 Filed 11/13/20 Page 10 of 29
                                   Reason(s): FOIA Exemption (b)(5): The information being withheld contains pre-decisional, draft, and
                                   deliberative information. The information includes internal discussion and deliberation between agency
                                   employees, involving a draft document which contains non-final agency decisions. Disclosure of this
                                   information would chill the free and frank exchange of ideas and recommendations, and hamper the
                                   agency’s ability to efficiently and effectively formulate its final positions on issues of public
                                   significance. The withheld information contains non-final agency decisions, options being considered,
                                   and recommendations. The draft content includes recommended edits, comments, changes, and feedback
                                   on draft TFO PowerPoint presentations from a superior OPLA attorney to their subordinate OPLA
                                   attorney.
11   2019-ICLI-00060   Partial     Document Title: Email dated Jun 30, 2016, with Subject "FW: TFO training update (due 6/13)"                   (b)(7)(E)
     418
                                   Redaction(s): The information redacted under (b)(7)(E) on page 418 contains an internal website url.

                                   Reason(s): FOIA Exemption (b)(7)(E) exempts from release information that would disclose law
                                   enforcement techniques or procedures, the disclosure of which could reasonably be expected to risk
                                   circumvention of the law. Disclosure of an internal website url could assist unauthorized parties in
                                   gaining improper access to internal law enforcement websites or databases, and assist in the
                                   unauthorized party’s navigation of the internal law enforcement websites or databases. Disclosure of
                                   these techniques and practices for accessing internal websites or navigating the databases could permit
                                   people seeking to violate or circumvent the law to take proactive steps to counter operational and
                                   investigative actions taken by ICE during enforcement operations. Further, how law enforcement
                                   employees access internal websites or databases, as well as the specific internal website urls or databases
                                   utilized, are law enforcement techniques and procedures that are not commonly known. The disclosure
                                   of this information serves no public benefit and would not assist the public in understanding how the
                                   agency is carrying out its statutory responsibilities.
12   2019-ICLI-00060   Partial     Document Title: Email dated May 31, 2016, with Subject "TFO training update (due 6/13)"                       (b)(5), (b)(7)(E)
     419 - 420
                                   Redaction(s): The information redacted under (b)(5) on page 419 contains comments and
                                   recommendations on a draft training PowerPoint from an OPLA supervisor to their subordinates. The
                                   information redacted under (b)(7)(E) on page 420 contains an internal website url.




                                                                          9
                             Case 1:19-cv-02578-TFH Document 18-8 Filed 11/13/20 Page 11 of 29
                                   Reason(s): FOIA Exemption (b)(5): The information being withheld contains pre-decisional, draft, and
                                   deliberative process information. The information includes internal discussion and deliberation between
                                   agency employees, involving a draft document which contains non-final agency decisions. Disclosure of
                                   this information would chill the free and frank exchange of ideas and recommendations, and hamper the
                                   agency’s ability to efficiently and effectively formulate its final positions on issues of public
                                   significance. The withheld information contains non-final agency decisions, options being considered,
                                   and recommendations.

                                   FOIA Exemption (b)(7)(E) exempts from release information that would disclose law enforcement
                                   techniques or procedures, the disclosure of which could reasonably be expected to risk circumvention of
                                   the law. Disclosure of an internal website url could assist unauthorized parties in gaining improper
                                   access to internal law enforcement websites or databases, and assist in the unauthorized party’s
                                   navigation of the internal law enforcement websites or databases. Disclosure of these techniques and
                                   practices for accessing internal websites or navigating the databases could permit people seeking to
                                   violate or circumvent the law to take proactive steps to counter operational and investigative actions
                                   taken by ICE during enforcement operations. Further, how law enforcement employees access internal
                                   websites or databases, as well as the specific internal website urls or databases utilized, are law
                                   enforcement techniques and procedures that are not commonly known. The disclosure of this
                                   information serves no public benefit and would not assist the public in understanding how the agency is
                                   carrying out its statutory responsibilities.
13   2019-ICLI-00060   Partial     Document Title: Email dated Sep 21, 2018, with Subject "CLS P3_September 2018 (NEW - EDIT                   (b)(5)
     421                           THIS VERSION)"

                                   Redaction(s): The information redacted under (b)(5) on page 421 contains comments and
                                   recommendations on a draft OPLA case summary document from an OPLA supervisor to their
                                   subordinate.

                                   Reason(s): FOIA Exemption (b)(5): The information being withheld contains pre-decisional, draft, and
                                   deliberative information. The information includes internal discussion and deliberation between agency
                                   employees, involving a draft document which contains non-final agency decisions. Disclosure of this
                                   information would chill the free and frank exchange of ideas and recommendations, and hamper the
                                   agency’s ability to efficiently and effectively formulate its final positions on issues of public
                                   significance. The withheld information contains non-final agency decisions, options being considered,
                                   and recommendations. The draft, deliberative content includes instruction and comments from a superior
                                   OPLA attorney to their subordinate OPLA attorney.
14   2019-ICLI-00060   Partial     Document Title: Draft OPLA document titled "Homeland Security Investigations Law Division                   (b)(5)
     422-434                       Priorities, Projects, and Pending Litigation" dated September 27, 2018.

                                   Redaction(s): The information redacted under (b)(5) on pages 422-434 contains edits, comments, and
                                   recommendations on a draft OPLA case summary document from an OPLA supervisor to their
                                   subordinate. The document contains extensive edits and track changes on five federal district court cases
                                   being handled by OPLA attorneys. Each page contains a header and a footer which states "Attorney


                                                                        10
                             Case 1:19-cv-02578-TFH Document 18-8 Filed 11/13/20 Page 12 of 29
                                   Work Product/Attorney-Client Privileged/Unclassified Sensitive Security Information/For Official Use
                                   Only/Deliberative - Strictly Prohibited - Inclusion of Classified/Classified-Related Information."


                                   Reason(s): FOIA Exemption (b)(5): The information being withheld contains attorney work product
                                   that was shared between OPLA attorneys. The purpose of this FOIA Exemption is to protect documents
                                   prepared by an attorney during litigation. The withheld information here relates to a draft OPLA case
                                   summary document and relates to on-going and active litigation.

                                   FOIA Exemption (b)(5): The information being withheld contains pre-decisional, draft, and deliberative
                                   process information. The information includes internal discussion and deliberation between agency
                                   employees, involving a draft document which contains non-final agency decisions. Disclosure of this
                                   information would chill the free and frank exchange of ideas and recommendations, and hamper the
                                   agency’s ability to efficiently and effectively formulate its final positions on issues of public
                                   significance. The withheld information contains non-final agency decisions, options being considered,
                                   and recommendations. When this document is shared with superiors, those superiors would provide
                                   comments, advice, or instruction on how the OPLA attorneys should or should not proceed related to
                                   each of the active litigations.
15   2019-ICLI-00060   Partial     Document Title: Email dated Jun 18, 2018, with Attachment titled "DRONES Article.pdf"                     (b)(5)
     435
                                   Redaction(s): The information redacted under (b)(5) on page 435 contains a question from one OPLA
                                   attorney to another OPLA attorney in the Subject line, and the other's attorney's initials
                                   thoughts/comments/response to the question in the body of the email.

                                   Reason(s): FOIA Exemption (b)(5): The information being withheld contains attorney work product
                                   that was shared between two OPLA attorneys. The purpose of this FOIA Exemption is to protect
                                   documents prepared by an attorney in contemplation of litigation. The withheld information here relates
                                   to an operational legal issue which contemplates future litigation.
16   2019-ICLI-00060   Partial     Document Title: Email dated Oct 15, 2018, with Subject "almost there..."                                  (b)(5)
     482
                                   Redaction(s): The information redacted under (b)(5) on page 482 contains comments and
                                   recommendations on a draft OPLA Fourth Amendment training document from an OPLA attorney to
                                   another OPLA attorney.

                                   Reason(s): FOIA Exemption (b)(5): The information being withheld contains pre-decisional, draft, and
                                   deliberative information. The information includes internal discussion and deliberation between agency
                                   employees, involving a draft document which contains non-final agency decisions. Disclosure of this
                                   information would chill the free and frank exchange of ideas and recommendations, and hamper the
                                   agency’s ability to efficiently and effectively formulate its final positions on issues of public
                                   significance. The withheld information contains non-final agency decisions, options being considered,
                                   and recommendations. The draft, pre-decisional content includes recommended edits, comments,
                                   changes, and feedback on a draft Fourth Amendment PowerPoint presentation from one OPLA attorney
                                   to another OPLA attorney.
                                                                        11
                             Case 1:19-cv-02578-TFH Document 18-8 Filed 11/13/20 Page 13 of 29
17   2019-ICLI-00060   Partial     Document Title: OPLA PowerPoint Fourth Amendment training document titled "Homeland                            (b)(5), (b)(7)(E)
     484-569                       Security Investigations Designated Technical Agent School (DTAS)" dated September 12, 2018.
                                   Topics within the training include Search and Seizure, Border Search, and Electronic
                                   Surveillance.

                                   Redaction(s): The information redacted under (b)(5), (b)(7)(E) on pages 484-569 contains attorney
                                   client privileged information and attorney work product on a training from an OPLA attorney to other
                                   OPLA attorneys and clients. The bottom of each page states "Law Enforcement Sensitive."

                                   Reason(s): FOIA Exemption (b)(5): The information being withheld contains attorney work product
                                   that was shared between OPLA attorneys and their clients. The purpose of this FOIA Exemption is to
                                   protect documents prepared by an attorney in contemplation of litigation. The withheld information here
                                   relates to an OPLA training and contemplates future litigation.

                                   FOIA Exemption (b)(5): The information being withheld contains attorney-client privileged information
                                   that was shared between OPLA attorneys and their clients. The purpose of this FOIA Exemption is to
                                   protect the confidential communications between an attorney and his client relating to a legal matter for
                                   which the client has sought professional advice.

                                   FOIA Exemption (b)(7)(E) exempts from release information that would disclose law enforcement
                                   techniques or procedures, the disclosure of which could reasonably be expected to risk circumvention of
                                   the law. Disclosure of law enforcement sensitive techniques and procedures could reveal techniques
                                   and/or procedures for law enforcement investigations or prosecutions, or disclose guidelines for law
                                   enforcement investigations or prosecutions which could reasonably be expected to risk circumvention of
                                   the law. Disclosure of these techniques and practices could permit people seeking to violate or
                                   circumvent the law by taking proactive steps to counter operational and investigative actions taken by
                                   ICE during enforcement operations. Further, how law enforcement officers access databases, conduct
                                   investigations, use systems, or allocate resources, are all law enforcement techniques and procedures that
                                   are not commonly known. The disclosure of this information serves no public benefit and would not
                                   assist the public in understanding how the agency is carrying out its statutory responsibilities. The slides
                                   contain law enforcement sensitive information including techniques and procedures related to curtilage,
                                   searches, sensitive locations, disclosures, and drones.
18   2019-ICLI-00060   Partial     Document Title: undated guidance document that is an OPLA summary of the United States v.                      (b)(5)
     578-579                       Ignjatov case and states "Attorney-Client Privileged" and "Attorney Work Product" at the top

                                   Redaction(s): The information redacted under (b)(5) on pages 578 and 579 contains attorney client
                                   privileged information and attorney work product on guidance from an OPLA attorney to other OPLA
                                   attorneys and clients.




                                                                         12
                             Case 1:19-cv-02578-TFH Document 18-8 Filed 11/13/20 Page 14 of 29
                                   Reason(s): FOIA Exemption (b)(5): The information being withheld contains attorney work product
                                   that was shared between OPLA attorneys and their clients. The purpose of this FOIA Exemption is to
                                   protect documents prepared by an attorney in contemplation of litigation. The withheld information here
                                   relates to a recent case decision and contemplates future litigation.

                                   FOIA Exemption (b)(5): The information being withheld contains attorney-client privileged information
                                   that was shared between OPLA attorneys and their clients. The purpose of this FOIA Exemption is to
                                   protect the confidential communications between an attorney and his client relating to a legal matter for
                                   which the client has sought professional advice.
19   2019-ICLI-00060   Partial     Document Title: Email dated Oct 24, 2018, with Subject "RE: (0927-18) BCAST - Guidance on                     (b)(5), (b)(7)(E)
     580-582                       use of GPS Tracking Devices at the Border"

                                   Redaction(s): The information redacted under (b)(5) on pages 580-581 contains comments and
                                   recommendations on a draft GPS Tracking Devices guidance document from an OPLA attorney to
                                   another OPLA attorney. The information redacted under (b)(7)(E) on page 582 contains an internal
                                   agency url.

                                   Reason(s): FOIA Exemption (b)(5): The information being withheld contains attorney work product
                                   that was shared between two OPLA attorneys. The purpose of this FOIA Exemption is to protect
                                   documents prepared by an attorney in contemplation of litigation. The withheld information here relates
                                   to a draft GPS Tracking Devices Guidance document and contemplates future litigation.

                                   FOIA Exemption (b)(5): The information being withheld contains pre-decisional, draft, and deliberative
                                   process information. The information includes internal discussion and deliberation between agency
                                   employees, involving a draft document which contains non-final agency decisions. Disclosure of this
                                   information would chill the free and frank exchange of ideas and recommendations, and hamper the
                                   agency’s ability to efficiently and effectively formulate its final positions on issues of public
                                   significance. The withheld information contains non-final agency decisions, options being considered,
                                   and recommendations.

                                   Reason(s): FOIA Exemption (b)(7)(E) exempts from release information that would disclose law
                                   enforcement techniques or procedures, the disclosure of which could reasonably be expected to risk
                                   circumvention of the law. Disclosure of an internal website url could assist unauthorized parties in
                                   gaining improper access to internal law enforcement websites or databases, and assist in the
                                   unauthorized party’s navigation of the internal law enforcement websites or databases. Disclosure of
                                   these techniques and practices for accessing internal websites or navigating the databases could permit
                                   people seeking to violate or circumvent the law to take proactive steps to counter operational and
                                   investigative actions taken by ICE during enforcement operations. Further, how law enforcement
                                   employees access internal websites or databases, as well as the specific internal website urls or databases
                                   utilized, are law enforcement techniques and procedures that are not commonly known. The disclosure
                                   of this information serves no public benefit and would not assist the public in understanding how the
                                   agency is carrying out its statutory responsibilities.
20                     Partial     Document Title: Email dated Sept 6, 2018, with Subject "DRAFT: OPLA Ignjatov Guidance"                        (b)(5)

                                                                         13
                             Case 1:19-cv-02578-TFH Document 18-8 Filed 11/13/20 Page 15 of 29
     2019-ICLI-00060
     584                           Redaction(s): The information redacted under (b)(5) on page 584 contains attorney client privileged
                                   information and attorney work product on draft guidance from an OPLA attorney to other OPLA
                                   attorneys and clients.

                                   Reason(s): FOIA Exemption (b)(5): The information being withheld contains attorney work product
                                   that was shared between OPLA attorneys and their clients. The purpose of this FOIA Exemption is to
                                   protect documents prepared by an attorney in contemplation of litigation. The withheld information here
                                   relates to a recent case decision and contemplates future litigation.

                                   FOIA Exemption (b)(5): The information being withheld contains attorney-client privileged information
                                   that was shared between OPLA attorneys and their clients. The purpose of this FOIA Exemption is to
                                   protect the confidential communications between an attorney and his client relating to a legal matter for
                                   which the client has sought professional advice.

                                   FOIA Exemption (b)(5): The information being withheld contains pre-decisional, draft, and deliberative
                                   process information. The information includes internal discussion and deliberation between agency
                                   employees, involving a draft guidance document which contains non-final agency decisions. Disclosure
                                   of this information would chill the free and frank exchange of ideas and recommendations, and hamper
                                   the agency’s ability to efficiently and effectively formulate its final positions on issues of public
                                   significance. The withheld information contains non-final agency decisions, options being considered,
                                   and recommendations.
21   2019-ICLI-00060   Partial     Document Title: undated guidance document that is an OPLA summary of the United States v.                   (b)(5)
     586-587                       Ignjatov case and states "Attorney-Client Privileged" and "Attorney Work Product" at the top

                                   Redaction(s): The information redacted under (b)(5) on pages 586 and 587 contains attorney client
                                   privileged information and attorney work product on draft guidance from an OPLA attorney to other
                                   OPLA attorneys and clients. Both pages 586 and 587 contain extensive track changes.

                                   Reason(s): FOIA Exemption (b)(5): The information being withheld contains pre-decisional, draft, and
                                   deliberative process information. The information includes internal discussion and deliberation between
                                   agency employees, involving a draft guidance document which contains non-final agency decisions.
                                   Disclosure of this information would chill the free and frank exchange of ideas and recommendations,
                                   and hamper the agency’s ability to efficiently and effectively formulate its final positions on issues of
                                   public significance. The withheld information contains non-final agency decisions, options being
                                   considered, and recommendations.
22   2019-ICLI-00060   Partial     Document Title: undated guidance document that is an OPLA summary of the United States v.                   (b)(5)
     603-604                       Ignjatov case and states "Attorney-Client Privileged" and "Attorney Work Product" at the top

                                   Redaction(s): The information redacted under (b)(5) on pages 603 and 604 contains attorney client
                                   privileged information and attorney work product on guidance from an OPLA attorney to other OPLA
                                   attorneys and clients.

                                                                        14
                             Case 1:19-cv-02578-TFH Document 18-8 Filed 11/13/20 Page 16 of 29


                                   Reason(s): FOIA Exemption (b)(5): The information being withheld contains attorney work product
                                   that was shared between OPLA attorneys and their clients. The purpose of this FOIA Exemption is to
                                   protect documents prepared by an attorney in contemplation of litigation. The withheld information here
                                   relates to a recent case decision and contemplates future litigation.

                                   FOIA Exemption (b)(5): The information being withheld contains attorney-client privileged information
                                   that was shared between OPLA attorneys and their clients. The purpose of this FOIA Exemption is to
                                   protect the confidential communications between an attorney and his client relating to a legal matter for
                                   which the client has sought professional advice.
23   2019-ICLI-00060   Partial     Document Title: undated OPLA PowerPoint training document.                                                     (b)(5), (b)(7)(E)
     605-655
                                   Redaction(s): The information redacted under (b)(5), (b)(7)(E) on pages 605-655 contains attorney
                                   client privileged information and attorney work product on a training from an OPLA attorney to other
                                   OPLA attorneys and clients. The bottom of each page states "Attorney Work Product/For Review
                                   Only/Not For Distribution".

                                   Reason(s): FOIA Exemption (b)(5): The information being withheld contains attorney work product
                                   that was shared between OPLA attorneys and their clients. The purpose of this FOIA Exemption is to
                                   protect documents prepared by an attorney in contemplation of litigation. The withheld information here
                                   relates to an OPLA training and contemplates future litigation.

                                   FOIA Exemption (b)(5): The information being withheld contains attorney-client privileged information
                                   that was shared between OPLA attorneys and their clients. The purpose of this FOIA Exemption is to
                                   protect the confidential communications between an attorney and his client relating to a legal matter for
                                   which the client has sought professional advice.

                                   FOIA Exemption (b)(7)(E) exempts from release information that would disclose law enforcement
                                   techniques or procedures, the disclosure of which could reasonably be expected to risk circumvention of
                                   the law. Disclosure of law enforcement sensitive techniques and procedures could reveal techniques
                                   and/or procedures for law enforcement investigations or prosecutions, or disclose guidelines for law
                                   enforcement investigations or prosecutions which could reasonably be expected to risk circumvention of
                                   the law. Disclosure of these techniques and practices could permit people seeking to violate or
                                   circumvent the law by taking proactive steps to counter operational and investigative actions taken by
                                   ICE during enforcement operations. Further, how law enforcement officers access databases, conduct
                                   investigations, use systems, or allocate resources, are all law enforcement techniques and procedures that
                                   are not commonly known. The disclosure of this information serves no public benefit and would not
                                   assist the public in understanding how the agency is carrying out its statutory responsibilities. The slides
                                   contain law enforcement sensitive information including techniques and procedures related to cell-site
                                   technology, curtilage, GPS tracking devices, searches. exigent circumstances, warrants, consent, stops,
                                   sweeps, exclusions, and Giglio.



                                                                         15
                             Case 1:19-cv-02578-TFH Document 18-8 Filed 11/13/20 Page 17 of 29
24   2019-ICLI-00060   Partial     Document Title: OPLA PowerPoint Fourth Amendment training document titled "OPLA HSI                           (b)(5), (b)(7)(E)
     657-735                       Embedded Attorney Fourth Amendment Training" dated October 30, 2018. Topics within the
                                   training include Search, Seizure, and Consent.

                                   Redaction(s): The information redacted under (b)(5), (b)(7)(E) on pages 657-735 contains attorney
                                   client privileged information and attorney work product on a training from an OPLA attorney to other
                                   OPLA attorneys and clients. The bottom of each page states "Attorney Work Product/For Review
                                   Only/Not For Distribution".

                                   Reason(s): FOIA Exemption (b)(5): The information being withheld contains attorney-client privileged
                                   information that was shared between two Associate Legal Advisors. The purpose of this FOIA
                                   Exemption is to protect the confidential communications between an attorney and his client relating to a
                                   legal matter for which the client has sought professional advice. The client in this case are other ALAs
                                   working in the OPLA Field Offices, who would in turn provide legal advice to the HSI Special Agents
                                   working in their local Special Agent in Charge ("SAC") Field Offices.

                                   FOIA Exemption (b)(5): The information being withheld contains pre-decisional, draft, and deliberative
                                   process information. The information includes internal discussion and deliberation between agency
                                   employees, involving a draft document which contains non-final agency decisions. Disclosure of this
                                   information would chill the free and frank exchange of ideas and recommendations, and hamper the
                                   agency’s ability to efficiently and effectively formulate its final positions on issues of public
                                   significance. The withheld information contains non-final agency decisions, options being considered,
                                   and recommendations.

                                   FOIA Exemption (b)(7)(E): FOIA Exemption (b)(7)(E) exempts from release information that would
                                   disclose law enforcement techniques or procedures, the disclosure of which could reasonably be
                                   expected to risk circumvention of the law. Disclosure of law enforcement sensitive techniques and
                                   procedures could reveal techniques and/or procedures for law enforcement investigations or
                                   prosecutions, or disclose guidelines for law enforcement investigations or prosecutions which could
                                   reasonably be expected to risk circumvention of the law. Disclosure of these techniques and practices
                                   could permit people seeking to violate or circumvent the law by taking proactive steps to counter
                                   operational and investigative actions taken by ICE during enforcement operations. Further, how law
                                   enforcement officers access databases, conduct investigations, use systems, or allocate resources, are all
                                   law enforcement techniques and procedures that are not commonly known. The disclosure of this
                                   information serves no public benefit and would not assist the public in understanding how the agency is
                                   carrying out its statutory responsibilities. The draft slides contain law enforcement sensitive information
                                   including techniques and procedures related to searches, warrants, surveillance, stops, and exigent
                                   circumstances.
25   2019-ICLI-00060   Partial     Document Title: Draft OPLA document titled "Homeland Security Investigations Law Division                     (b)(5)
     756-770                       Priorities, Projects, and Pending Litigation" dated September 27, 2018.




                                                                         16
                             Case 1:19-cv-02578-TFH Document 18-8 Filed 11/13/20 Page 18 of 29
                                   Redaction(s): The information redacted under (b)(5) on pages 756-770 contains attorney work product
                                   with summaries and recommendations on an OPLA case summary document from an OPLA attorney to
                                   their superior. The document contains twelve federal district court cases being handled by OPLA
                                   attorneys along with summaries, updates, and recommended next steps. Each page contains a header and
                                   a footer which states "Attorney Work Product/Attorney-Client Privileged/Unclassified Sensitive
                                   Security Information/For Official Use Only/Deliberative - Strictly Prohibited - Inclusion of
                                   Classified/Classified-Related Information."

                                   Reason(s): FOIA Exemption (b)(5): The information being withheld contains attorney work product
                                   that was shared between OPLA attorneys. The purpose of this FOIA Exemption is to protect documents
                                   prepared by an attorney during litigation. The withheld information here relates to a draft OPLA case
                                   summary document and relates to on-going and active litigation.

                                   FOIA Exemption (b)(5): The information being withheld contains pre-decisional and deliberative
                                   process information. The information includes internal discussion and deliberation between agency
                                   employees, involving an active litigation update document which contains non-final agency decisions.
                                   Disclosure of this information would chill the free and frank exchange of ideas and recommendations,
                                   and hamper the agency’s ability to efficiently and effectively formulate its final positions on issues of
                                   public significance. The withheld information contains non-final agency decisions, options being
                                   considered, and recommendations. When this document is shared with superiors, those superiors would
                                   provide comments, advice, or instruction on how the OPLA attorneys should or should not proceed
                                   related to each of the active litigations.
26   2019-ICLI-00060   Partial     Document Title: Email chain dated Sept 12, 2018, with Subject "RE: More tracker news"                       (b)(5), (b)(7)(E)
     771-777
                                   Redaction(s): The information redacted under (b)(5), (b)(7)(E) on pages 771-777 contains attorney
                                   client privileged information and attorney work product on draft guidance from an OPLA attorney to
                                   other OPLA attorneys and clients.

                                   Reason(s): FOIA Exemption (b)(5): The information being withheld contains attorney work product
                                   that was shared between OPLA attorneys and their clients. The purpose of this FOIA Exemption is to
                                   protect documents prepared by an attorney in contemplation of litigation. The withheld information here
                                   relates to a recent case decision and contemplates future litigation.

                                   FOIA Exemption (b)(5): The information being withheld contains attorney-client privileged information
                                   that was shared between OPLA attorneys and their clients. The purpose of this FOIA Exemption is to
                                   protect the confidential communications between an attorney and his client relating to a legal matter for
                                   which the client has sought professional advice.

                                   FOIA Exemption (b)(5): The information being withheld contains pre-decisional, draft, and deliberative
                                   information. The information includes internal discussion and deliberation between agency employees,
                                   involving a draft guidance document which contains non-final agency decisions. Disclosure of this
                                   information would chill the free and frank exchange of ideas and recommendations, and hamper the
                                   agency’s ability to efficiently and effectively formulate its final positions on issues of public

                                                                         17
                             Case 1:19-cv-02578-TFH Document 18-8 Filed 11/13/20 Page 19 of 29
                                   significance. The withheld information contains non-final agency decisions, options being considered,
                                   and recommendations. The email chain contains law enforcement sensitive information including
                                   techniques and procedures related to GPS trackers.
27   2019-ICLI-00060   Partial     Document Title: Email chain dated Sept 10, 2018, with Subject "RE: DRAFT: OPLA Ignjatov                     (b)(5), (b)(7)(E)
     778-780                       Guidance"

                                   Redaction(s): The information redacted under (b)(5), (b)(7)(E) on pages 778-780 contains attorney
                                   client privileged information and attorney work product on draft guidance from an OPLA attorney to
                                   other OPLA attorneys that would be sent to HSI clients once completed.

                                   Reason(s): FOIA Exemption (b)(5): The information being withheld contains attorney work product
                                   that was shared between OPLA attorneys and their clients. The purpose of this FOIA Exemption is to
                                   protect documents prepared by an attorney in contemplation of litigation. The withheld information here
                                   relates to a recent case decision and contemplates future litigation.

                                   FOIA Exemption (b)(5): The information being withheld contains attorney-client privileged information
                                   that was shared between OPLA attorneys and their clients. The purpose of this FOIA Exemption is to
                                   protect the confidential communications between an attorney and his client relating to a legal matter for
                                   which the client has sought professional advice.

                                   FOIA Exemption (b)(5): The information being withheld contains pre-decisional, draft, and deliberative
                                   process information. The information includes internal discussion and deliberation between agency
                                   employees, involving a draft guidance document which contains non-final agency decisions. Disclosure
                                   of this information would chill the free and frank exchange of ideas and recommendations, and hamper
                                   the agency’s ability to efficiently and effectively formulate its final positions on issues of public
                                   significance. The withheld information contains non-final agency decisions, options being considered,
                                   and recommendations.
28   2019-ICLI-00060   Partial     Document Title: undated guidance document that is an OPLA summary of the United States v.                   (b)(5)
     781-782                       Ignjatov case and states "Attorney-Client Privileged" and "Attorney Work Product" at the top

                                   Redaction(s): The information redacted under (b)(5) on pages 781 and 782 contains attorney work
                                   product on draft guidance from an OPLA attorney to other OPLA attorneys that would eventually be
                                   sent to HSI clients once completed. Both pages 781 and 782 contain extensive track changes.

                                   Reason(s): FOIA Exemption (b)(5): The information being withheld contains pre-decisional, draft, and
                                   deliberative process information. The information includes internal discussion and deliberation between
                                   agency employees, involving a draft guidance document which contains non-final agency decisions.
                                   Disclosure of this information would chill the free and frank exchange of ideas and recommendations,
                                   and hamper the agency’s ability to efficiently and effectively formulate its final positions on issues of
                                   public significance. The withheld information contains non-final agency decisions, options being
                                   considered, and recommendations.


                                                                        18
                             Case 1:19-cv-02578-TFH Document 18-8 Filed 11/13/20 Page 20 of 29
29   2019-ICLI-00060   Partial     Document Title: Email chain dated Sept 7, 2018, with Subject "FW: U.S. v. Ignjatov, No. 17-cr-              (b)(5)
     783-785                       00222 (C.D. Cal. Aug. 24 2018)"

                                   Redaction(s): The information redacted under (b)(5) on pages 783-785 contains attorney client
                                   privileged information and attorney work product on guidance from an OPLA attorney to other OPLA
                                   attorneys and from OPLA to their HSI client.

                                   Reason(s): FOIA Exemption (b)(5): The information being withheld contains attorney work product
                                   that was shared between OPLA and OPLA's HSI client. The purpose of this FOIA Exemption is to
                                   protect documents prepared by an attorney in contemplation of litigation. The withheld information here
                                   relates to a recent case decision and contemplates future litigation.

                                   FOIA Exemption (b)(5): The information being withheld contains attorney-client privileged information
                                   that was shared between OPLA attorneys, and between OPLA and their HSI client. The purpose of this
                                   FOIA Exemption is to protect the confidential communications between an attorney and his client
                                   relating to a legal matter for which the client has sought professional advice.
30   2019-ICLI-00060   Partial     Document Title: Email dated Sept 5, 2018, with Subject "U.S. v. Ignjatov - Next Steps"                      (b)(5)
     801-802
                                   Redaction(s): The information redacted under (b)(5) on pages 801-802 contains attorney work product
                                   on draft guidance from an OPLA attorney to other OPLA attorneys, including the subordinate's
                                   supervisor.

                                   Reason(s): FOIA Exemption (b)(5): The information being withheld contains attorney work product
                                   that was shared between OPLA attorneys. The purpose of this FOIA Exemption is to protect documents
                                   prepared by an attorney in contemplation of litigation. The withheld information here relates to a recent
                                   case decision and contemplates future litigation.

                                   FOIA Exemption (b)(5): The information being withheld contains pre-decisional, draft, and deliberative
                                   process information. The information includes internal discussion and deliberation between agency
                                   employees, involving draft guidance which contains non-final agency decisions. Disclosure of this
                                   information would chill the free and frank exchange of ideas and recommendations, and hamper the
                                   agency’s ability to efficiently and effectively formulate its final positions on issues of public
                                   significance. The withheld information contains non-final agency decisions, options being considered,
                                   and recommendations. Specifically an OPLA subordinate sent draft guidance to his superior for review,
                                   suggestions, comments, etc.
31   2019-ICLI-00060   Partial     Document Title: Email dated Sept 5, 2018, with Subject "RE: GPS case notes"                                 (b)(5)
     803-808
                                   Redaction(s): The information redacted under (b)(5) on pages 803-808 contains attorney client
                                   privileged information and attorney work product on draft guidance from an OPLA attorney to other
                                   OPLA attorneys.




                                                                         19
                             Case 1:19-cv-02578-TFH Document 18-8 Filed 11/13/20 Page 21 of 29
                                   Reason(s): FOIA Exemption (b)(5): The information being withheld contains attorney work product
                                   that was shared between OPLA attorneys. The purpose of this FOIA Exemption is to protect documents
                                   prepared by an attorney in contemplation of litigation. The withheld information here relates to a recent
                                   case decision and contemplates future litigation.

                                   FOIA Exemption (b)(5): The information being withheld contains pre-decisional, draft, and deliberative
                                   process information. The information includes internal discussion and deliberation between agency
                                   employees, involving draft guidance which contains non-final agency decisions. Disclosure of this
                                   information would chill the free and frank exchange of ideas and recommendations, and hamper the
                                   agency’s ability to efficiently and effectively formulate its final positions on issues of public
                                   significance. The withheld information contains non-final agency decisions, options being considered,
                                   and recommendations. Specifically an OPLA subordinate sent draft guidance to his superior for review,
                                   suggestions, comments, etc.
32   2019-ICLI-00060   Partial     Document Title: Email dated June 29, 2018, with Subject "FW: Decision on Motion to Suppress in              (b)(5)
     809-810                       Senese Case (Miami)"

                                   Redaction(s): The information redacted under (b)(5) on page 810 contains attorney work product on a
                                   case involving a motion to suppress from an OPLA attorney to other OPLA attorneys.

                                   Reason(s): FOIA Exemption (b)(5): The information being withheld contains attorney work product
                                   that was shared between OPLA attorneys. The purpose of this FOIA Exemption is to protect documents
                                   prepared by an attorney in contemplation of litigation. The withheld information here relates to a recent
                                   case decision and contemplates future litigation.
33   2019-ICLI-00060   Partial     Document Title: Email dated May 4, 2018, with Subject "FW: Motion"                                          (b)(5)
     832
                                   Redaction(s): The information redacted under (b)(5) on page 832 contains attorney work product on a
                                   case involving a motion from an OPLA attorney to other OPLA attorneys.

                                   Reason(s): FOIA Exemption (b)(5): The information being withheld contains attorney work product
                                   that was shared between OPLA attorneys. The purpose of this FOIA Exemption is to protect documents
                                   prepared by an attorney in contemplation of litigation. The withheld information here relates to a recent
                                   case decision and contemplates future litigation.
34   2019-ICLI-00060   Partial     Document Title: Email chain dated Apr 20, 2018, with Subject "RE: Commodities Marking                       (b)(5)
     853-855                       Meeting"

                                   Redaction(s): The information redacted under (b)(5) on pages 853-855 contains attorney client
                                   privileged information and attorney work product on a client question involving commodities marking
                                   from an OPLA attorney to other OPLA attorneys and to their client.




                                                                         20
                             Case 1:19-cv-02578-TFH Document 18-8 Filed 11/13/20 Page 22 of 29
                                   Reason(s): FOIA Exemption (b)(5): The information being withheld contains attorney work product
                                   that was shared between OPLA attorneys and their client. The purpose of this FOIA Exemption is to
                                   protect documents prepared by an attorney in contemplation of litigation. The withheld information here
                                   relates to a recent case decision and contemplates future litigation.

                                   FOIA Exemption (b)(5): The information being withheld contains attorney-client privileged information
                                   that was shared between OPLA attorneys and their client. The purpose of this FOIA Exemption is to
                                   protect the confidential communications between an attorney and his client relating to a legal matter for
                                   which the client has sought professional advice.
35   2019-ICLI-00060   Partial     Document Title: Memo dated Feb 2, 2017, with Subject "Use of GPS Trackers in the Maritime                    (b)(5), (b)(7)(E)
     856-864                       Environment"

                                   Redaction(s): The information redacted under (b)(5), (b)(7)(E) on pages 856-864 contains attorney
                                   client privileged information and attorney work product on a client question involving the use of GPS
                                   trackers in the maritime environment from an OPLA attorney to other OPLA attorneys and to their
                                   client. The memo is from a subordinate attorney to their supervisor. The question presented and
                                   answered by the subordinate attorney came from their client.

                                   Reason(s): FOIA Exemption (b)(5): The information being withheld contains attorney work product
                                   that was shared between OPLA attorneys and their client. The purpose of this FOIA Exemption is to
                                   protect documents prepared by an attorney in contemplation of litigation. The withheld information here
                                   relates to a case decision and contemplates future litigation.

                                   FOIA Exemption (b)(5): The information being withheld contains attorney-client privileged information
                                   that was shared between OPLA attorneys and their client. The purpose of this FOIA Exemption is to
                                   protect the confidential communications between an attorney and his client relating to a legal matter for
                                   which the client has sought professional advice.

                                   FOIA Exemption (b)(7)(E) exempts from release information that would disclose law enforcement
                                   techniques or procedures, the disclosure of which could reasonably be expected to risk circumvention of
                                   the law. Disclosure of law enforcement sensitive techniques and procedures could reveal techniques
                                   and/or procedures for law enforcement investigations or prosecutions, or disclose guidelines for law
                                   enforcement investigations or prosecutions which could reasonably be expected to risk circumvention of
                                   the law. Disclosure of these techniques and practices could permit people seeking to violate or
                                   circumvent the law by taking proactive steps to counter operational and investigative actions taken by
                                   ICE during enforcement operations. Further, how law enforcement officers access databases, conduct
                                   investigations, use systems, or allocate resources, are all law enforcement techniques and procedures that
                                   are not commonly known. The disclosure of this information serves no public benefit and would not
                                   assist the public in understanding how the agency is carrying out its statutory responsibilities. The
                                   memorandum contain law enforcement sensitive information including techniques and procedures
                                   related to GPS Trackers in the Maritime Environment.
36   2019-ICLI-00060   Partial     Document Title: Email dated Apr 11, 2018, with Subject "FW: 11c Suarez: no suppression of GPS                (b)(5)
     865-866                       data for smuggler"

                                                                         21
                             Case 1:19-cv-02578-TFH Document 18-8 Filed 11/13/20 Page 23 of 29


                                   Redaction(s): The information redacted under (b)(5) on page 866 contains attorney work product on a
                                   case involving a motion to suppress from an OPLA attorney to other OPLA attorneys.

                                   Reason(s): FOIA Exemption (b)(5): The information being withheld contains attorney work product
                                   that was shared between OPLA attorneys. The purpose of this FOIA Exemption is to protect documents
                                   prepared by an attorney in contemplation of litigation. The withheld information here relates to a recent
                                   case decision and contemplates future litigation.
37   2019-ICLI-00060   Partial     Document Title: Email chain dated Jun 8, 2017, with Subject "FW: USAO policy on vehicle                        (b)(5)
     887-894                       trackers installed at the POEs"

                                   Redaction(s): The information redacted under (b)(5) on pages 887-894 contains attorney client
                                   privileged information and attorney work product on a new USAO policy on vehicle trackers between an
                                   Assistant United States Attorney, OPLA attorneys and clients.

                                   Reason(s): FOIA Exemption (b)(5): The information being withheld contains attorney work product
                                   that was shared between DOJ and OPLA attorneys and clients. The purpose of this FOIA Exemption is
                                   to protect documents prepared by an attorney in contemplation of litigation. The withheld information
                                   here relates to a recent case decision and contemplates future litigation. The clients in this case are ICE,
                                   as clients of DOJ, and HSI, as clients of OPLA.

                                   FOIA Exemption (b)(5): The information being withheld contains attorney-client privileged information
                                   that was shared between DOJ and OPLA attorneys and clients. The purpose of this FOIA Exemption is
                                   to protect the confidential communications between an attorney and his client relating to a legal matter
                                   for which the client has sought professional advice. In this case, ICE sought advice from DOJ, and
                                   OPLA shared that advice with their HSI clients.

                                   FOIA Exemption (b)(5): The information being withheld contains pre-decisional and deliberative
                                   process information. The information includes internal discussion and deliberation between agency
                                   employees, involving draft guidance which contains non-final agency decisions. Disclosure of this
                                   information would chill the free and frank exchange of ideas and recommendations, and hamper the
                                   agency’s ability to efficiently and effectively formulate its final positions on issues of public
                                   significance. The withheld information contains non-final agency decisions, options being considered,
                                   and recommendations.
38   2019-ICLI-00060   Partial     Document Title: Email chain dated Nov 8, 2016, with Subject "FW: Alert Notification -- OCC                     (b)(5)
     895-897                       SND -- GPS Trackers at the Border"

                                   Redaction(s): The information redacted under (b)(5) on page 896 contains attorney work product on an
                                   alert notice from a field OPLA attorney to HQ OPLA attorneys regarding a case in SND San Diego that
                                   involved GPS Trackers at the borders. The content of the message includes attorney work product
                                   information discussing, summarizing, and mentioning possible future plans or actions as a result of the
                                   cited case.

                                                                          22
                             Case 1:19-cv-02578-TFH Document 18-8 Filed 11/13/20 Page 24 of 29
                                   Reason(s): FOIA Exemption (b)(5): The information being withheld contains attorney work product
                                   that was shared between OPLA attorneys and would likely be shared with HSI clients. The purpose of
                                   this FOIA Exemption is to protect documents prepared by an attorney in contemplation of litigation. The
                                   withheld information here relates to a recent case decision and contemplates future litigation.
39   2019-ICLI-00060   Partial     Document Title: Email chain dated Oct 18, 2019, with Subject "FW: Latest GPS Tracker                        (b)(5)
     898-900                       Guidance Request"

                                   Redaction(s): The information redacted under (b)(5) on pages 898-900 contains attorney client
                                   privileged information and attorney work product regarding a question from an ICE employee (client) to
                                   OPLA attorneys seeking guidance related to GPS Trackers. The content of the message included
                                   attorney work product and attorney-client privileged information discussing the question presented by
                                   the client.

                                   Reason(s): FOIA Exemption (b)(5): The information being withheld contains attorney work product
                                   that was shared between OPLA attorneys and clients. The purpose of this FOIA Exemption is to protect
                                   documents prepared by an attorney in contemplation of litigation. The withheld information here relates
                                   to guidance sought regarding GPS Trackers and contemplates future litigation.

                                   FOIA Exemption (b)(5): The information being withheld contains attorney-client privileged information
                                   that was shared between OPLA attorneys and clients. The purpose of this FOIA Exemption is to protect
                                   the confidential communications between an attorney and his client relating to a legal matter for which
                                   the client has sought professional advice.
40   2019-ICLI-00060   Partial     Document Title: Unsigned, undated, draft memo with Subject "Application of United States v.                 (b)(5), (b)(7)(E)
     916-929                       Jones to HSI Investigations Involving GPS Devices"

                                   Redaction(s): The information redacted under (b)(5), (b)(7)(E) on pages 916-929 contains attorney
                                   client privileged information and attorney work product involving the application of a case to the use of
                                   GPS devices by the client, from a senior OPLA attorney to other OPLA field attorneys and to their
                                   client. The original production lists b6, b7c on page 916, it should be B5, B7E. The remaining pages
                                   were originally marked just B5, but they should also be B5, B7E.




                                                                         23
                             Case 1:19-cv-02578-TFH Document 18-8 Filed 11/13/20 Page 25 of 29
                                   Reason(s): FOIA Exemption (b)(5): The information being withheld contains attorney work product
                                   that was shared between OPLA attorneys and their client. The purpose of this FOIA Exemption is to
                                   protect documents prepared by an attorney in contemplation of litigation. The withheld information here
                                   relates to a recent case decision and contemplates future litigation.

                                   FOIA Exemption (b)(5): The information being withheld contains attorney-client privileged information
                                   that was shared between OPLA attorneys and their client. The purpose of this FOIA Exemption is to
                                   protect the confidential communications between an attorney and his client relating to a legal matter for
                                   which the client has sought professional advice.

                                   FOIA Exemption (b)(5): The information being withheld contains pre-decisional, draft, and deliberative
                                   information. The information includes internal discussion and deliberation between agency employees,
                                   involving a draft guidance document which contains non-final agency decisions. Disclosure of this
                                   information would chill the free and frank exchange of ideas and recommendations, and hamper the
                                   agency’s ability to efficiently and effectively formulate its final positions on issues of public
                                   significance. The withheld information contains non-final agency decisions, options being considered,
                                   and recommendations.

                                   FOIA Exemption (b)(7)(E) exempts from release information that would disclose law enforcement
                                   techniques or procedures, the disclosure of which could reasonably be expected to risk circumvention of
                                   the law. Disclosure of law enforcement sensitive techniques and procedures could reveal techniques
                                   and/or procedures for law enforcement investigations or prosecutions, or disclose guidelines for law
                                   enforcement investigations or prosecutions which could reasonably be expected to risk circumvention of
                                   the law. Disclosure of these techniques and practices could permit people seeking to violate or
                                   circumvent the law by taking proactive steps to counter operational and investigative actions taken by
                                   ICE during enforcement operations. Further, how law enforcement officers access databases, conduct
                                   investigations, use systems, or allocate resources, are all law enforcement techniques and procedures that
                                   are not commonly known. The disclosure of this information serves no public benefit and would not
                                   assist the public in understanding how the agency is carrying out its statutory responsibilities. The draft
                                   memorandum contain law enforcement sensitive information including techniques and procedures
                                   related to HSI investigations involving GPS devices.
41   2019-ICLI-00060   Partial     Document Title: Unsigned, undated, draft memo discussing the Application of United States v.                  (b)(5), (b)(7)(E)
     930-938                       Jones to HSI Investigations Involving GPS Devices

                                   Redaction(s): The information redacted under (b)(5), (b)(7)(E) on pages 930-938 contains attorney
                                   client privileged information and attorney work product involving the application of a case to the use of
                                   GPS devices by the client, between various OPLA attorneys. The top of each page states "PRIVILEGED
                                   ATTORNEY-CLIENT COMMUNICATION/DRAFT". Pages 931 and 935-937 contain comment
                                   bubbles on the right side of the page. Pages 931 and 935-937 contain track changes. With the exception
                                   of page 930, all pages have a watermark in the background that says "DRAFT". The original production
                                   lists b6, b7c on page 938, it should be B5, B7E. The remaining pages were originally marked just B5,
                                   but they should also be B5, B7E.


                                                                         24
                             Case 1:19-cv-02578-TFH Document 18-8 Filed 11/13/20 Page 26 of 29
                                   Reason(s): FOIA Exemption (b)(5): The information being withheld contains attorney work product
                                   that was shared between OPLA attorneys. The purpose of this FOIA Exemption is to protect documents
                                   prepared by an attorney in contemplation of litigation. The withheld information here relates to a recent
                                   case decision and contemplates future litigation.

                                   FOIA Exemption (b)(5): The information being withheld contains attorney-client privileged information
                                   that was shared between OPLA attorneys. The purpose of this FOIA Exemption is to protect the
                                   confidential communications between an attorney and his client relating to a legal matter for which the
                                   client has sought professional advice.

                                   FOIA Exemption (b)(5): The information being withheld contains pre-decisional, draft, and deliberative
                                   information. The information includes internal discussion and deliberation between agency employees,
                                   involving a draft guidance document which contains non-final agency decisions. Disclosure of this
                                   information would chill the free and frank exchange of ideas and recommendations, and hamper the
                                   agency’s ability to efficiently and effectively formulate its final positions on issues of public
                                   significance. The withheld information contains non-final agency decisions, options being considered,
                                   and recommendations.

                                   FOIA Exemption (b)(7)(E) exempts from release information that would disclose law enforcement
                                   techniques or procedures, the disclosure of which could reasonably be expected to risk circumvention of
                                   the law. Disclosure of law enforcement sensitive techniques and procedures could reveal techniques
                                   and/or procedures for law enforcement investigations or prosecutions, or disclose guidelines for law
                                   enforcement investigations or prosecutions which could reasonably be expected to risk circumvention of
                                   the law. Disclosure of these techniques and practices could permit people seeking to violate or
                                   circumvent the law by taking proactive steps to counter operational and investigative actions taken by
                                   ICE during enforcement operations. Further, how law enforcement officers access databases, conduct
                                   investigations, use systems, or allocate resources, are all law enforcement techniques and procedures that
                                   are not commonly known. The disclosure of this information serves no public benefit and would not
                                   assist the public in understanding how the agency is carrying out its statutory responsibilities. The draft
                                   memorandum contain law enforcement sensitive information including techniques and procedures
                                   related to DHS investigations involving GPS devices.
42   2019-ICLI-00060   Partial     Document Title: Chapter 11.3 from Homeland Security Investigations Technical Operations                       (b)(7)(E)
     939-941                       Handbook dated January 22, 2013

                                   Redaction(s): The information redacted under (b)(7)(E) on pages 939-942 contains law enforcement
                                   sensitive information from a HSI Technical Operations Handbook. The information relates to tracking
                                   devices/agency safety location devices. The bottom of each page says "FOR OFFICIAL USE ONLY"
                                   and "LAW ENFORCEMENT SENSITIVE".




                                                                         25
                             Case 1:19-cv-02578-TFH Document 18-8 Filed 11/13/20 Page 27 of 29
                                   Reason(s): FOIA Exemption (b)(7)(E) exempts from release information that would disclose law
                                   enforcement techniques or procedures, the disclosure of which could reasonably be expected to risk
                                   circumvention of the law. Disclosure of law enforcement sensitive techniques and procedures could
                                   reveal techniques and/or procedures for law enforcement investigations or prosecutions, or disclose
                                   guidelines for law enforcement investigations or prosecutions which could reasonably be expected to
                                   risk circumvention of the law. Disclosure of these techniques and practices could permit people seeking
                                   to violate or circumvent the law by taking proactive steps to counter operational and investigative
                                   actions taken by ICE during enforcement operations. Further, how law enforcement officers access
                                   databases, conduct investigations, use systems, or allocate resources, are all law enforcement techniques
                                   and procedures that are not commonly known. The disclosure of this information serves no public
                                   benefit and would not assist the public in understanding how the agency is carrying out its statutory
                                   responsibilities. The Technical Operations Handbook provides a uniform source of national policies,
                                   procedures, responsibilities, guidelines, and controls to be followed by HSI Special Agents, Technical
                                   Enforcement Officers, Intelligence Research Specialists, and other HSI employees when conducting or
                                   supporting investigations involving the use of electronic surveillance equipment and software.
43   2019-ICLI-00060   Partial     Document Title: Chapter 11.3 from Homeland Security Investigations Technical Operations                     (b)(7)(E)
     942-944                       Handbook dated July 21, 2014

                                   Redaction(s): The information redacted under (b)(7)(E) on pages 943-945 contains law enforcement
                                   sensitive information from a HSI Technical Operations Handbook. The information relates to tracking
                                   devices/agency safety location devices. The bottom of each page says "FOR OFFICIAL USE ONLY"
                                   and "LAW ENFORCEMENT SENSITIVE".

                                   Reason(s): FOIA Exemption (b)(7)(E) exempts from release information that would disclose law
                                   enforcement techniques or procedures, the disclosure of which could reasonably be expected to risk
                                   circumvention of the law. Disclosure of law enforcement sensitive techniques and procedures could
                                   reveal techniques and/or procedures for law enforcement investigations or prosecutions, or disclose
                                   guidelines for law enforcement investigations or prosecutions which could reasonably be expected to
                                   risk circumvention of the law. Disclosure of these techniques and practices could permit people seeking
                                   to violate or circumvent the law by taking proactive steps to counter operational and investigative
                                   actions taken by ICE during enforcement operations. Further, how law enforcement officers access
                                   databases, conduct investigations, use systems, or allocate resources, are all law enforcement techniques
                                   and procedures that are not commonly known. The disclosure of this information serves no public
                                   benefit and would not assist the public in understanding how the agency is carrying out its statutory
                                   responsibilities. The Technical Operations Handbook provides a uniform source of national policies,
                                   procedures, responsibilities, guidelines, and controls to be followed by HSI Special Agents, Technical
                                   Enforcement Officers, Intelligence Research Specialists, and other HSI employees when conducting or
                                   supporting investigations involving the use of electronic surveillance equipment and software.
44   2019-ICLI-00060   Partial     Document Title: Chapter 11 from Homeland Security Investigations Technical Operations                       (b)(7)(E)
     945-953                       Handbook dated July 21, 2014




                                                                        26
                             Case 1:19-cv-02578-TFH Document 18-8 Filed 11/13/20 Page 28 of 29
                                   Redaction(s): The information redacted under (b)(7)(E) on pages 946-953 contains law enforcement
                                   sensitive information from a HSI Technical Operations Handbook. The information relates to tracking
                                   devices/agency safety location devices. The bottom of each page says "FOR OFFICIAL USE ONLY"
                                   and "LAW ENFORCEMENT SENSITIVE".

                                   Reason(s): FOIA Exemption (b)(7)(E) exempts from release information that would disclose law
                                   enforcement techniques or procedures, the disclosure of which could reasonably be expected to risk
                                   circumvention of the law. Disclosure of law enforcement sensitive techniques and procedures could
                                   reveal techniques and/or procedures for law enforcement investigations or prosecutions, or disclose
                                   guidelines for law enforcement investigations or prosecutions which could reasonably be expected to
                                   risk circumvention of the law. Disclosure of these techniques and practices could permit people seeking
                                   to violate or circumvent the law by taking proactive steps to counter operational and investigative
                                   actions taken by ICE during enforcement operations. Further, how law enforcement officers access
                                   databases, conduct investigations, use systems, or allocate resources, are all law enforcement techniques
                                   and procedures that are not commonly known. The disclosure of this information serves no public
                                   benefit and would not assist the public in understanding how the agency is carrying out its statutory
                                   responsibilities. The Technical Operations Handbook provides a uniform source of national policies,
                                   procedures, responsibilities, guidelines, and controls to be followed by HSI Special Agents, Technical
                                   Enforcement Officers, Intelligence Research Specialists, and other HSI employees when conducting or
                                   supporting investigations involving the use of electronic surveillance equipment and software.
45   2019-ICLI-00060   Partial     Global Withholding - On All Applicable Documents                                                            (b)(6), (b)(7)(C)
     1-938
                                   Redaction(s): The information redacted under (b)(6), (b)(7)(C) on pages 1-938 contains personal
                                   identifiable information ("PII"), including names, phone numbers, addresses, and email addresses.




                                                                        27
                             Case 1:19-cv-02578-TFH Document 18-8 Filed 11/13/20 Page 29 of 29
                                   Reason(s): FOIA Exemptions (b)(6) & (b)(7)(C): The disclosure of the names, phone numbers,
                                   addresses and email addresses of agency employees could reasonably be expected to constitute an
                                   unwarranted invasion of personal privacy by conceivably subjecting the ICE employees to harassment
                                   and annoyance in conducting their official duties and in their private lives; could place them in danger as
                                   individuals targeted by law enforcement may begrudge agents for an indefinite time period and seek
                                   revenge; and disclosure could minimize the officers’ effectiveness in conducting future investigations.
                                   The disclosure of this PII serves no public benefit and would not assist the public in understanding how
                                   the agency is carrying out its statutory responsibilities. Furthermore, the privacy interest in this PII
                                   outweighs any minimal public interest that could possibly exist in the disclosure of this information.

                                   FOIA Exemptions (b)(6) & (b)(7)(C): The disclosure of the names, phone numbers, addresses and email
                                   addresses of third parties could reasonably be expected to constitute an unwarranted invasion of the
                                   personal privacy interests in: not being associated with alleged criminal activity; being free from
                                   harassment, criticism, intimidation, legal consequences, economic reprisals, embarrassment, undue
                                   public attention, physical harm, and derogatory inferences and suspicion; and controlling how
                                   communications about them are communicated to others. The disclosure of this PII serves no public
                                   benefit and would not assist the public in understanding how the agency is carrying out its statutory
                                   responsibilities. Furthermore, the privacy interest in this PII outweighs any minimal public interest that
                                   could possibly exist in the disclosure of this information. Further, disclosure of such information would
                                   not shed light on ICE operations and activities. There is no public interest to be served by releasing the
                                   identities or other personally identifiable information of third parties. Finally, third parties identified in
                                   the records have not consented to the disclosure of their PII.
46   2019-ICLI-00060   Partial     Document Title: HSI Investigative Programs Executive Summary Document                                            (b)(7)(E)
     954
                                   Redaction(s): The information redacted under (b)(7)(E) on page 954 contains law enforcement
                                   sensitive information from an HSI Investigative Programs Executive Summary. The information relates
                                   to an active and ongoing law enforcement operation, and contains law enforcement techniques and
                                   procedures related to the active and ongoing law enforcement operation. The bottom of the page says
                                   "LAW ENFORCEMENT SENSITIVE".

                                   Reason(s): FOIA Exemption (b)(7)(E) exempts from release information that would disclose law
                                   enforcement techniques or procedures, the disclosure of which could reasonably be expected to risk
                                   circumvention of the law. Disclosure of law enforcement sensitive techniques and procedures could
                                   reveal techniques and/or procedures for law enforcement investigations or prosecutions, or disclose
                                   guidelines for law enforcement investigations or prosecutions which could reasonably be expected to
                                   risk circumvention of the law. Disclosure of these techniques and practices could permit people seeking
                                   to violate or circumvent the law by taking proactive steps to counter operational and investigative
                                   actions taken by ICE during enforcement operations. Further, how law enforcement officers access
                                   databases, conduct investigations, use systems, or allocate resources, are all law enforcement techniques
                                   and procedures that are not commonly known. The disclosure of this information serves no public
                                   benefit and would not assist the public in understanding how the agency is carrying out its statutory
                                   responsibilities.


                                                                          28
